Citation Nr: 1814779	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Whether new and material has been received to reopen a claim for service connection for idiopathic epilepsy, grand mal.  


REPRESENTATION

Appellant Represented by: Jacques Depolis, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision which denied service connection for tinnitus and for a seizure disorder, and denied reopening of a claim for service connection for idiopathic epilepsy, grand mal.  

In November 2016 the Veteran and his attorney participated in an informal conference with a Decision Review Officer (DRO) in-lieu of the formal hearing.  

A January 2017 rating decision granted service connection for tinnitus, which was assigned an initial 10 percent disability evaluation.  

In addition to the paper claim file there are paperless claims electronic files, Veterans Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDING OF FACT

On February 7, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Portland, Oregon, that the appellant died in December 2017. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 

ORDER

The appeal is dismissed.


		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


